Citation Nr: 0705406	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a drug abuse 
disability.

2.  Entitlement to service connection for a drug abuse 
disability.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for scoliosis based on 
aggravation by service.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sleep apnea, to 
include as secondary to hypertension.

7.  Entitlement to service connection for heart disease, to 
include as secondary to hypertension.

8.  Entitlement to service connection for kidney disease, to 
include as secondary to drug abuse and hypertension. 

9.  Entitlement to service connection for pancreatitis, to 
include as secondary to drug abuse.  

10.  Entitlement to service connection for hepatitis B, to 
include as secondary to drug abuse. 

11.  Entitlement to service connection for hepatitis C, to 
include as secondary to drug abuse.

12.  Entitlement to service connection for a degenerative 
disc disease of the back, to include as secondary to 
scoliosis and drug abuse.

13.  Entitlement to service connection for a right leg 
condition, to include as secondary to scoliosis. 

14.  Entitlement to service connection for a bilateral knee 
condition, to include as secondary to scoliosis. 

15.  Entitlement to service connection for a left thigh 
disability, to include as secondary to scoliosis. 

16.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
May 1974.    

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The file was originally before 
the RO in Chicago, Illinois.  The veteran currently lives in 
Arkansas. 

In addition, in October 2003, the veteran also raised the 
issue of service connection for a psychotic disorder.  There 
is no indication that the RO has ever adjudicated that claim.  
However, the RO acknowledged this claim by providing separate 
VCAA notice in July 2005.  The undersigned normally 
distinguishes between PTSD and an "acquired psychiatric 
disorder" as separate claims.  Therefore, this matter is 
referred to the RO for the appropriate action.

Finally, in December 2005, the veteran was notified that he 
had 90 days to submit additional evidence.  The Board notes 
that the veteran submitted additional evidence (duplicate and 
additional private medical letters) received in September 
2006, beyond the 90-day period without a waiver of RO 
consideration and without an explanation as why the evidence 
was late.  In accordance with the applicable regulation, the 
Board will not consider the additional private medical 
letter.  The Board refers the evidence to the RO for the 
appropriate action.  See 38 C.F.R.  §§ 20.800, 20.1304 
(2006).  In any event, the Board finds that these records do 
not change the substance of the issues adjudicated below. 
  
The issues of service connection for a left thigh disability 
and asbestosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO denied service connection for drug overdose in a 
January 1978 rating decision; it notified the veteran of the 
denial but he did not initiate an appeal.

2.  Evidence received since the January 1978 rating decision 
is new, relevant, and raises a reasonable possibility of 
substantiating the drug abuse claim.

3.  There is no competent evidence showing that the veteran 
currently has a drug abuse disability or has drug dependence 
secondary to a service-connected disability.  

4.  There is no competent evidence that the veteran is 
currently diagnosed with PTSD and the veteran has not alleged 
a valid in-service stressor.

5.  The competent evidence of record does not demonstrate 
scoliosis that was incurred or aggravated by military service 
from February 1971 to May 1974.    

6.  There is no evidence of hypertension, sleep apnea, heart 
disease, kidney disease, pancreatitis, hepatitis B, hepatitis 
C, degenerative disc disease of the back, right leg 
condition, and bilateral knee degenerative joint disease in 
service or for many years thereafter, and no competent 
evidence of a nexus between any of these current conditions 
and his period of active service from February 1971 to May 
1974.    

7.  Although the competent evidence of record shows that the 
veteran's kidney disease, heart disease, and bilateral knee 
condition are connected with hypertension and scoliosis, the 
veteran is not service-connected for either hypertension or 
scoliosis.  


CONCLUSIONS OF LAW

1.  With regard to the drug abuse claim, the rating decision 
of January 1978 is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.160(d) (2005); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2006).

2.  New and material evidence has been received since the 
January 1978 rating decision to reopen a claim for service 
connection for drug abuse.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).      

3.  Service connection for a drug abuse disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301, 3.303 (2006).      

4.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

5.  Service connection for scoliosis based on incurrence or 
aggravation during service is not established.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

6.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2006).

7.  Service connection for sleep apnea, to include as 
secondary to hypertension, is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

8.  Service connection for heart disease, to include as 
secondary to hypertension is not established.  38 U.S.C.A. §§ 
1101(3), 1110, 1112(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a), 3.310 (2006).

9.  Service connection for kidney disease, to include as 
secondary to drug abuse and hypertension, is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).
   
10.  Service connection for pancreatitis, to include as 
secondary to drug abuse, is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  

11.  Service connection for hepatitis B, to include as 
secondary to drug abuse, is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301, 3.303, 
3.310 (2006).   

12.  Service connection for hepatitis C, to include as 
secondary to drug abuse, is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301, 3.303, 
3.310 (2006).   

13.  Service connection for degenerative disc disease of the 
back, to include as secondary to scoliosis and drug abuse, is 
not established.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 
(2006). 

14.  Service connection for a right leg condition, to include 
as secondary to scoliosis, is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.310 (2006). 

15.  Entitlement to service connection for a bilateral knee 
condition, to include as secondary to scoliosis, is not 
established.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 
(2006).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Drug Abuse Claim

With regard to the drug abuse claim, the RO denied service 
connection for drug overdose in a January 1978 rating 
decision.  It gave the veteran notice of this denial, but he 
did not initiate an appeal.  Therefore, that RO rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 66 Fed. Reg. at 45,630 (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  Those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  The RO 
received the petition to reopen the claim in October 2001.  
Therefore, the amended regulations are for application.

The Board notes that although the RO has adjudicated the 
issue of service connection for a drug abuse disability on 
the merits in the March 2003 rating decision on appeal, the 
Board has jurisdictional responsibility to determine whether 
a claim previously denied by the RO is properly reopened.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the 
Board must initially determine on its own whether there is 
new and material evidence to reopen the claim for service 
connection for a drug abuse disability before proceeding to 
the merits on appeal.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant. 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a drug overdose in a 
January 1978 rating decision because it found that service 
medical records (SMRs) were negative for any evidence of drug 
treatment or a drug overdose.  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the January 1978 rating decision.  Specifically, the 
veteran submitted additional SMRs received by the VA in 
October 2002.  These SMRs confirm that the veteran was 
hospitalized from August to October 1972 due a reported 
incident of the veteran taking a capsule combined with 
mescaline and amphetamines.  This occurred while on board an 
airplane flying to Thailand.  The veteran was diagnosed with 
acute organic brain syndrome, resolved. This condition was 
manifested by visual hallucinations, illusions, and paranoia.  
Consequently, the additional SMRs, on some level, corroborate 
the veteran's psychiatric hospitalization during service due 
to reported drug use.  Accordingly, the evidence relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  As new and material evidence has been 
received, the drug abuse claim is reopened.  38 U.S.C.A. § 
5108.    

Service Connection and Secondary Service Connection Law

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110(West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis, hypertension, and certain 
heart conditions).

A disability can also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established by any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006) (to be codified at 38 
C.F.R. pt. 3).  
       
The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.  In 
essence, in the case of aggravation, compensation is 
allowable for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  A layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Service Connection for Drug Abuse

As discussed above, the Board has reopened the claim for 
service connection for drug abuse.  Initially, the Board 
observes that the RO has previously addressed the claim on 
the merits in the March 2003 rating decision, so that the 
Board may also do so without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A disability must have been incurred or aggravated in line of 
duty and must not be the result of the veteran's own willful 
misconduct, or, for claims filed after October 31, 1990, as 
in this case, the result of his abuse of alcohol or drugs.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(a).  Specifically, an 
injury or disease incurred during service shall not be deemed 
to have been incurred in line of duty if such injury or 
disease was a result of the claimant's drug abuse, including 
the use of illegal drugs.  38 C.F.R. §§ 3.1(n), 3.301(d).  
Progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3). 
  
38 U.S.C.A. § 1110, barring veterans' disability compensation 
"if the disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs" does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  However, it 
cautioned that compensation would only result where there was 
clear medical evidence establishing that the alcohol or drug 
abuse disability was caused by a veteran's primary service-
connected disability. Id.

As discussed above, the veteran contends that his drug abuse 
disability began during service when he was heading to 
Thailand on a plane, as mescaline and amphetamines were 
slipped into a drink at the airport without his knowledge 
(the veteran and his representative have described the drugs 
as Acid or LSD).  See October 2001 statement associated with 
claim and December 2006 Informal Hearing Presentation.  
However, in contrast, an August 1972 SMR hospitalization 
report submitted by the veteran states that a stranger 
"sold" him the capsule, providing strong evidence against 
his assertion that his drug use was involuntary, undermining 
the veteran's overall credibility. 

In any event, the veteran alleges that he began abusing 
heroin, cocaine, and Valium in 1973 during service to cope 
with depression associated with this incident.  He states 
that he became an addict and continued with drug abuse after 
discharge from service in May 1974. 

Initially, the first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  During service, 
he was diagnosed with acute organic brain syndrome that 
resolved without residual psychiatric disability and also a 
sociopathic character and behavioral disorder.  See SMRs 
submitted by veteran dated August 1972 and June 1973.  Post-
service, the veteran has been diagnosed with schizoaffective 
disorder, and a psychotic disorder, not otherwise specified.  
See private Management Planning psychiatric evaluation dated 
November 2002 and VA psychiatric examination dated December 
2002.  The Management Planning psychiatric evaluation notes a 
history of mixed substance abuse following the military 
flight, but no evidence of a current disorder.  Thus, absent 
evidence of a current disability, service connection for drug 
abuse cannot be granted. Id. 

More importantly, no compensation shall be paid if the 
disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 
C.F.R. §§ 3.1(n), 3.301.  

The Board finds that the veteran's statement that someone 
slipped a drug into his drink at the airport during service 
without his knowledge is entitled to no probative value.  
Simply stated, the Board has reviewed the service and post-
service record and finds that this statement is not credible.

In any event, the subsequent drug abuse by the veteran after 
the alleged initial incident was voluntary and wilful, and 
thus is considered willful misconduct.  38 C.F.R. § 
3.301(c)(3).  

In addition, in this case, the veteran has no service-
connected psychiatric disability to which drug dependence or 
abuse may be secondary.  Allen, 237 F.3d at 1381.   No VA or 
private physician has ever indicated a secondary 
relationship.  As such, service connection for drug abuse is 
not warranted.    
 
Service Connection for PTSD

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

Moreover, the described incident must meet the criteria to 
qualify as a stressor.  There are two requirements for a 
stressor to be sufficient for PTSD: (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  Cohen, 10 Vet. App. 
at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV)).

The veteran contends that he suffers from PTSD from an 
assault as the result of the being slipped LSD at an airport 
during service.  The veteran has submitted various lay 
statements from family members who described the veteran's 
change of behavior after this alleged incident in August 
1972.  The veteran contends that he suffers from auditory 
hallucinations, visions, paranoia, depression, and avoidance 
as a result of his PTSD.  

The Board finds that the claims folder does not contain 
medical evidence diagnosing PTSD in accordance with VA 
regulations.  38 C.F.R. § 3.304(f).  In fact, the December 
2002 VA psychiatric examiner indicated that the criteria for 
PTSD were not met.  The absence of a diagnosis of PTSD in the 
claims folder provides clear evidence against his claim.  

Furthermore, this alleged incident aboard the plane shows 
that the veteran experienced apprehension and panic, as 
opposed to actual or threatened imminent death or serious 
injury or threat to physical integrity.  Cohen, 10 Vet. App. 
at 141 (quoting DSM-IV at 32).  Simply stated, the veteran's 
own statements regarding this event would indicate that it 
would not qualify as a valid PTSD stressor.  Beyond that, the 
medical evidence, as a whole, clearly does not indicate PTSD 
associated with this alleged stressor in service. 

Service Connection for Scoliosis Based on Aggravation

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

When no preexisting condition is noted upon entry into 
service, if the government fails to rebut the presumption of 
soundness under Section 1111 by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service, the veteran's claim is one of service connection by 
direct incurrence.  Wagner, 370 F.3d  1089 at 1096.

The veteran has submitted a private medical letter from 
"J.R.B.," M.D., dated October 2003, which indicated that 
the veteran has convex scoliosis of the lumbar spine.  Dr. B. 
based this diagnosis on a July 1999 X-ray report that showed 
scoliosis.  Dr. B. went on to indicate that the veteran's 
scoliosis was congenital since birth, and that groin, hip, 
and knee pain the veteran experienced during service could be 
consistent with his scoliosis. 

In contrast, VA treatment records from September 1998 to 
February 2002 diagnosed the veteran with degenerative disc 
disease, spinal stenosis, and degenerative joint disease of 
the back.  However, there is no mention of scoliosis.  In 
addition, SMRs, to include the January 1971 enlistment May 
1974 separation examinations are also negative for any back 
conditions, to include scoliosis.   

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

In light of the above, the Board finds the private medical 
opinion of Dr. B is less probative and not supported by the 
evidence of record in-service or thereafter.  It is based on 
the reported history of the veteran, and does not account for 
the lack of medical evidence that fails to reveal scoliosis 
during military service from February 1971 to May 1974 or for 
several decades thereafter.  In addition, it is too 
speculative an opinion, and therefore lacks significant 
probative value, for purposes of granting service connection.  
See 38 C.F.R. § 3.102.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999); Bostain v. West, 11 Vet. App. 124 (1998).  

The Court has also held on multiple occasions that lay 
statements by a veteran concerning a preexisting condition, 
alone, are not sufficient to rebut the presumption of 
soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition).  

Even if the Board were to assume preexisting scoliosis, there 
is clear and unmistakable evidence that scoliosis was not 
aggravated by service.  In this respect, during service, his 
May 1974 separation examination was negative for scoliosis or 
any of the groin, hip, and knee pain the veteran associates 
with this condition.  SMRs themselves were silent as to 
scoliosis, providing strong evidence against the claim.  

The lack of scoliosis during service also provides evidence 
against an assumed claim for direct service incurrence.  
Wagner, 370 F.3d  1089 at 1096.  In addition, post-service, 
the claims folder is negative for treatment for any back 
condition until the mid-1990s, 20 years after service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000). 
Consequently, service connection for scoliosis by way of in-
service incurrence or aggravation is denied.       

Service connection and Secondary Service Connection for 
remaining disorders

With regard to the veteran's direct service connection claims 
for hypertension, sleep apnea, heart disease, kidney disease, 
pancreatitis, hepatitis B, hepatitis C, degenerative disc 
disease of the back, right leg condition, and bilateral knee 
degenerative joint disease, SMRs are silent as to any 
treatment, diagnosis, or complaints regarding these 
conditions.  As to hypertension, the Board acknowledges that 
a May 1974 treatment record recorded a high blood pressure 
reading of 135/90 upon a complaint of a headache and a 
swollen left eyelid.  However, there was no diagnosis of 
hypertension during service, and a blood pressure reading was 
normal upon separation in May 1974.  Consequently, the SMRs 
demonstrate that the one instance of high blood pressure was 
acute and transitory in nature, and resolved without residual 
disability.  The SMRs, as a whole, provide very negative 
evidence against the above claims.  
 
In fact, the first evidence of any of these disorders is from 
the early to mid-90s,  approximately 15-20 years after 
service.  See VA treatment records dated September 1998 to 
February 2002, VA physician letter dated January 2000.  As 
previously discussed above, such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson, 230 F.3rd at 1333.  It follows that there is no basis 
to award service connection for these issues based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  In 
addition, a presumption of in-service incurrence for chronic 
disease for arthritis, hypertension, and certain heart 
conditions is not for application.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).  Service and post-service medical 
records provide clear evidence against the veteran's service 
connection claims for these conditions.       

Nor is there any competent evidence of a nexus between the 
veteran's current hypertension, sleep apnea, heart disease, 
kidney disease, pancreatitis, hepatitis B, hepatitis C, 
degenerative disc disease of the back, right leg condition, 
bilateral knee degenerative joint disease, and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  VA and private 
treatment records discuss treatment for all these conditions, 
but, with the exception of hypertension, do not speak as to a 
connection with service decades before. 

With regard to hypertension, the Board has considered the 
opinion of the December 2002 VA examiner who initially opined 
that hypertension had its onset during military service based 
on the single report of elevated blood pressure in May 1974.  
However, in a February 2003 addendum, the VA medical examiner 
switched her opinion by indicating it was "not as least as 
likely as not" that present hypertension began in service.  
She based her clarification on SMRs demonstrating no other 
elevated blood pressure readings, and the fact that post-
service hypertension was not actually diagnosed until 1992, 
18 years after service.  The Board finds that the examiner's 
addendum and clarification is supported by the evidence of 
record and provides strong evidence against the hypertension 
claim.  

With regard to a back condition, although VA treatment 
records from September 1998 to February 2002 show several 
diagnoses to include arthritis, a private medical letter from 
a Dr. B. dated in November 1999 documents that an 
intercurrent injury (post-service) to his back sustained when 
the veteran lifted a wheelchair, causing significant back and 
leg pain.  Such evidence indicates that the veteran suffered 
an intercurrent back injury since his separation from 
service.  See 38 C.F.R. § 3.303(b).  Such facts are found to 
undermine the veteran's overall credibility. 

With regard to hepatitis B and C, as noted above, SMRs are 
negative for these conditions.  Notably, the first evidence 
of hepatitis in the claims folder is a January 2000 VA 
physician letter that documents treatment since 1996, several 
decades after service, providing strong evidence against the 
claim.

The veteran and his representative cite intranasal and 
intravenous drug use during service as risk factors for his 
current hepatitis B and C.  In an October 2003 statement, the 
veteran's representative also alleges that a circumcision 
performed in service is also a risk factor.  

With regard to the circumcision, there is no evidence in the 
SMRs that this was performed, and most importantly, for 
purposes of a possible risk factor, there is no evidence or 
allegation of blood transfusion during service.  

With regard to his alleged in-service drug use, VA and 
private records offered no evidence or opinion concerning the 
etiology of his hepatitis B and C.  

The Board finds that the post-service medical record, as a 
whole, provides strong evidence against a finding that drug 
use during service is the cause of these disorders by the 
fact that these disorders are not indicated until many years 
after service.  See Maxson, 230 F.3rd at 1333.  In any event, 
if any medical opinion did find that the veteran's hepatitis 
B and C were contracted through drug abuse during service, 
these disorders by law would not be deemed as incurred in the 
line of duty under.  See 38 C.F.R. §§ 3.1(n), 3.301(d).      

With regard to secondary service connection, the veteran 
alleges that his sleep apnea, heart disease, and kidney 
disease were caused or worsened by his hypertension.  He also 
alleges that his kidney disease, pancreatitis, hepatitis B, 
hepatitis C, and degenerative disc disease of the back, were 
caused or worsened by his drug abuse.  Finally, he contends 
that his degenerative disc disease, right leg condition, and 
bilateral knee condition were caused or worsened by his 
scoliosis.  

Initially, the December 2002 VA examiner specifically found 
that the veteran's sleep apnea was not secondary to his 
hypertension.  Velez 11 Vet. App. at 158.  In addition, the 
Board finds that the competent medical evidence of record is 
silent in regard to any nexus between the veteran's hepatitis 
B, hepatitis C, degenerative disc disease of the back, kidney 
disease, sleep apnea, pancreatis, right leg and any service-
connected disorder, providing further evidence against the 
claims. Id.  In fact, the veteran does not currently have any 
underlying primary service-connected disorders.    

The Board acknowledges that a private medical letter of Dr. 
B. dated in October 2003 indicated that bilateral knee, hip, 
and groin pain were secondary to his scoliosis.  Further, a 
private Family First Health treatment letter dated December 
2004 stated that years of untreated hypertension led to his 
kidney disease.  In addition, the December 2002 VA examiner 
stated that the veteran's coronary heart disease was 
secondary to his hypertension.  Consequently, in these 
instances, there is competent evidence of secondary 
relationships.  

Nonetheless, as noted above, absent the award of service 
connection for the underlying hypertension, scoliosis, and 
drug abuse, there is no basis to establish secondary service 
connection by way of causation or aggravation for any of 
other disorders he alleges.  See 38 C.F.R. § 3.310(a), (b).       

The Board does not deny that the veteran, lay family members, 
and his representative are competent to describe symptoms he 
experiences related to all the conditions on appeal.  
However, neither the veteran, nor his family members, nor his 
representative, without evidence showing that he or she has 
medical training or expertise, is competent to offer a 
diagnosis or an opinion as to medical etiology for any of 
these conditions.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Simply 
stated, none of the above can competently diagnose the 
veteran with any of the medical disorders on appeal and then 
state that they are the result of active service decades ago, 
or even secondary to other disorders.         

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection and secondary service 
connection for drug abuse, PTSD, scoliosis, hypertension, 
sleep apnea, heart disease, kidney disease, pancreatitis, 
hepatitis B, hepatitis C, degenerative disc disease of the 
back, right leg condition, and bilateral knee degenerative 
joint disease.  38 U.S.C.A. § 5107(b).  These claims are 
denied.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in September 2002, November 2002, February 2003, 
November 2003, and May 2005, the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  Thus, the Board finds 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A.  § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With regard to the final fourth element of notice, the May 
2005 VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claims.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 

The Board observes that the RO issued its initial VCAA 
notices prior to the March 2003 adverse determination on 
appeal.  Pelegrini, 18 Vet. App. at 120.  Although the RO 
provided the veteran with supplemental information in 
subsequent VCAA letters, there is no indication or allegation 
that doing so resulted in prejudice to the veteran.  Bernard, 
4 Vet. App. at 392-94. 

In addition, the Federal Circuit recently held that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  In 
this respect, the RO issued all VCAA letters prior to the 
last August 2005 SSOC.  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication such as an SOC 
or SSOC "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).   

The veteran's representative has alleged a defect in the lack 
of notice pursuant to the recent case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   Specifically, the 
notification letters did not include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  However, with 
respect to the service connection and secondary service 
connection claims, since service connection is being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in failing to provide this notice.  Overall, the Board finds 
that any deficiency in the content of notice to the veteran 
or the timing of these notices is harmless error.  

Finally, although the veteran was not provided with an 
adequate definition of new and material evidence for the drug 
abuse claim, the Board finds no prejudice to the veteran as 
the Board has reopened his drug abuse claim and considered 
the claim on the merits.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Simply put, the Board declines to remand for VCAA 
notice in connection with new and material evidence when 
there is no indication that doing so would yield any benefit 
for the veteran, as the drug abuse claim was reopened.  
Bernard, 4 Vet. App. at 392-94; Soyini v. Derwinski, 1 Vet. 
App. 541, 546 (1991).  Both the veteran and the RO focused on 
the issue of service connection, not whether new and material 
evidence has been submitted to reopen this claim, which (in 
any event) has been found.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, service personnel records (SPRs), relevant VA 
outpatient records, and VA examinations with respect to most 
of the claims on appeal.  The veteran has also submitted 
several written personal statements, lay statements, and 
private medical evidence.    

With regard to the service connection claims on appeal, under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 C.F.R. § 
3.159(c)(4)(i).  Simply stated, with respect to certain 
claims on appeal that were denied, the standards of McLendon 
are not met in this case.

The drug abuse claim is claim is simply denied as a matter of 
law.  As to secondary service connection, the veteran has no 
service-connected disability to which his other disabilities 
may be secondary.  As to PTSD, he was provided with a VA 
examination in December 2002.  Finally, with regard to his 
other service connection claims, SMRs are negative for these 
disorders during his military service from  February 1971 to 
May 1974.  Overall, the service and post-service medical 
records provide more than enough evidence to decide these 
claims.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this case hinges on what occurred, or more precisely what did 
not occur, during service.  In the absence of evidence of an 
in-service disease or injury, referral of this case to obtain 
an examination and/or an opinion as to the etiology of the 
veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

The Board adds that the veteran's representative has 
requested an independent medical opinion.  When warranted by 
the medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not employees of VA.  38 
U.S.C.A. § 7109; 38 C.F.R. § 3.328.  The Board does not find, 
however, that evaluation of the issues on appeal involves a 
question of medical complexity or controversy in the medical 
community at large.  The VA and private medical evidence of 
record are sufficient and there is no suggestion of any 
complex or controversial matter.  Accordingly, a medical 
opinion from an independent medical expert is not warranted. 
Id.  

In addition, VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  VA's duty to assist thus includes 
the responsibility to obtain any relevant records from the 
Social Security Administration (SSA). Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  However, absent evidence that the veteran was 
treated for any of the above disabilities in service, SSA 
records would not assist the veteran with his claim.  
Consequently, any SSA records not currently secured could not 
alter the ultimate disposition of the above appeals that are 
being denied.  VA is not required to search for evidence, 
which even if obtained, would make no difference in the 
result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements and 
impose additional burdens on VA when there was no benefit 
flowing to the claimant).  As service and post-service 
medical records provide highly probative evidence against 
these claims, a recent SSA decision regarding the nature and 
extent of his current disorders would not provide a basis to 
grant any of these claims.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

As new and material evidence has been received, the claim for 
service connection for drug abuse disability is reopened.  

Service connection for a drug abuse disability is denied.   

Service connection for PTSD is denied.    

Service connection for scoliosis based on in-service 
incurrence or aggravation is denied.    

Service connection for hypertension is denied.   

Service connection for sleep apnea, to include as secondary 
to hypertension is denied.   

Service connection for heart disease, to include as secondary 
to hypertension is denied.   

Service connection for kidney disease, to include as 
secondary to drug abuse and hypertension is denied.    

Service connection for pancreatitis, to include as secondary 
to drug abuse is denied.    

Service connection for hepatitis B, to include as secondary 
to drug abuse is denied.    

Service connection for hepatitis C, to include as secondary 
to drug abuse is denied.   

Service connection for a degenerative disc disease of the 
back, to include as secondary to scoliosis and drug abuse is 
denied.   

Service connection for a right leg condition, to include as 
secondary to scoliosis is denied.    

Service connection for a bilateral knee condition, to include 
as secondary to scoliosis is denied.    

REMAND

The veteran also seeks service connection for a left thigh 
disability, to include as secondary to scoliosis, and service 
connection for asbestosis.  However, before addressing the 
merits of these claims, the Board finds that additional 
development is required.

First, the RO should provide the veteran with a VCAA notice 
letter that complies with the Court decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Specifically, this 
notice must inform the veteran that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection for a left thigh or asbestosis 
disability is awarded, and also must include an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.     

Second, as noted above, the duty to assist also includes the 
responsibility to obtain any relevant records from the Social 
Security Administration.  Voerth, 13 Vet. App. at 121; Hayes, 
9 Vet. App. at 74.  As opposed to most of the claims above 
which were denied due to lack of in-service evidence, the 
claims folder does contain evidence of possible limited 
asbestosis exposure in service, and also continuous treatment 
in the SMRs from March 1971 to July 1973 for left thigh and 
groin pain (diagnosed at that time as a muscle strain).  The 
current nature of any left thigh disability remains unclear.  
Consequently, current SSA records regarding these limited 
issues may shed light on the current nature and etiology of 
any left thigh or asbestosis disorder, as opposed to those 
issues fully adjudicated above.  The remand request should 
seek copies of any disability determination issued and all 
associated medical records.   

Third, with regard to his asbestosis claim, in-service, the 
veteran's military occupational specialty was a fire 
protection specialist.  The veteran contends his fire 
protection gear and training contributed to his current 
asbestosis.  In January 2002, a private physician, "R.H.," 
M.D., diagnosed the veteran with bilateral interstitial 
fibrosis consistent with asbestos-related disease.  In 
February 2002, Dr. H. stated that the veteran's "work 
history reveals an occupational exposure to various asbestos 
containing products from 1963 to 1997 while working as a 
steel worker, insulator, asbestos gasket and valve packer, 
plasterer, fireproofer, laborer, and shipyard worker."  The 
veteran underwent a VA examination in December 2002 to 
determine the etiology of his asbestosis.  The examiner 
initially stated that the veteran's current asbestosis was 
related to exposure in service.  However, in February 2003, 
she changed her opinion.  

Although a 3101 PIES request in November 2002 did not yield 
any SPRs documenting asbestos exposure in service, common 
materials that may contain asbestos include fireproofing 
materials.  See VA Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Topic 9, Block a.  
In addition, if the evidence supports a conclusion that the 
veteran's current disability, while caused by asbestos 
exposure, was due to intervening post-service exposure, the 
opinion must be very specific explaining the basis for this 
finding.  See McGinty v. Brown, 4 Vet. App. 428 (1993).    

In this regard, the Board finds that the opinions stated by 
the December 2002 VA examiner with respect to the asbestosis 
claim are an inadequate basis for any determination in this 
appeal.  The Board is required to supply adequate reasons and 
bases for the findings of fact and conclusions of law reached 
in its decisions.  38 U.S.C.A. § 7104(d).  A new examination 
and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
VCAA notice that complies with the 
recent Court decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this notice must inform 
the veteran that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection for a left thigh or 
asbestosis disability is awarded, and 
also must include an explanation as to 
the type of evidence that is needed to 
establish both a disability rating and 
an effective date.  

2.	The RO should request from the Social 
Security Administration records 
associated with the veteran's 
disability claim.  Specifically, it 
should request copies of any disability 
determination and associated medical 
records, if any.  If no records are 
available, a response to that effect 
must be associated with the claims 
folder.   

3.	The RO should then arrange for the 
veteran to be scheduled for a VA 
examination to determine the nature and 
etiology of any asbestosis present.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for his 
claim.  The examination should include 
any test or study deemed necessary by 
the examiner.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  The examiner 
should be (if possible) a physician who 
has not previously examined the 
veteran.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

      Based on a comprehensive review of 
the claims folder, including the 
January and February 2002 private 
opinion of "R.H.," M.D., and the 
December 2002 report and February 2003 
addendum of a VA examiner, as well as a 
current physical examination of the 
veteran, the examiner is asked to 
provide a diagnosis for any asbestos-
related disease present.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability) that in-
service asbestos exposure as a fire 
protection specialist from February 
1971 to May 1974 contributed to any 
current asbestosis disorder.  The post-
service exposure to asbestos indicated 
within the record should also be 
clearly considered, is possible. 

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The examiner 
should include a complete explanation 
with his or her opinion, based on 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinions, the examination 
report should so state.  

4.	After completing any additional 
necessary development, the RO should 
readjudicate the asbestosis and left 
thigh disabilities on appeal, 
considering any new evidence secured 
since the August 2005 SSOC.  If either 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


